Detailed Office Action
The communication dated 3/22/2021 has been entered and fully considered.
Claim 1 and 7 have been amended.  Claims 1-16 are pending with claims 11-15 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that BAN does not show the effect of adding enzymes at any point.
BAN shows that cationic starches can greatly increase drainage [Figures 4 and 5].  BAN discloses cationic starch as one of these additives.  The starch is a specifically modified starch.    TAUCHE shows that enzymes including cellulase can increase drainage.   Therefore both components achieve an increase in drainage.  BAN also states that the enzyme cellulase can be combined with the cationic additives. Therefore the combination is proper.
In summary, TACUHE discloses that cellulase/enzymes increases drainage.  BAN discloses that a specific cationic starch increases drainage.  BAN also states that cellulase can be used with the cationic starch.
Applicant argues that TAUSCHE explicitly teaches that a starch treatment is against the method.
TAUCHE only compares generic starch to enzymes, and control.  TACUCHE does not state or not state that starch can be combined with the enzyme formulation.  
Moreover, the starch of TAUCHE could be any starch.  BAN specifically teaches cationic starch.  This starch has been modified [a cationic starch treated with 3-chloro-2-hydroxypropyl trimethyl ammonium chloride or glycidyl trimethyl ammonium chloride].  BAN 

Applicant argues the unexpected results and that there is now a nexus with the claims.  Specifically, the applicant argues that TAUCHE enzyme only shows an average 16.7% increase in tensile and that starch only reduced tensile strength.  The applicant argued that in the instant invention that there was an increase of 49.6 with using enzyme and starch treatment.
	Table 1 of TAUCHE is closest to the claims as it is a full bleached hardwood (applicant claims a eucalyptus pulp which is a hardwood).  TAUCHE shows tensile strength increases to 39.8 from 37.8 of the control which is about a 5% increase for starch (39.7-37.8/37.8).  TAUCHE also shows 20% increase in burst strength for starch (2.4-2.0/2.0)).  
Likewise TAUCHE shows a 40% increase for burst using the enzyme (2.8-2.0/2.0) and a 23.8% tensile increase (46.8-37.8/37.8).  
This is for never dried pulp of TAUCHE.  The tensile/burst value for dried pulp in TAUCHE are lower but the applicant’s tests do not show state whether drying occurred before repulping and performing strength testing or that strength testing occurred without drying. (Table 1 and 2 examples of instant invention).   In fact it appears the applicant did not perform drying.  In example 4 it says the treated slurry was sent to a paper machine (it does not state that the treated slurry was dried, repulped and then sent to the paper machine).    Finally, the applicant talks about a 49.6% increase in strength but in table 3 the increase in tensile is only about 21.4% which is similar to TAUCHE (27.2-22.4/22.4).

Applicant argues that a certain or of addition is critical to the function of the invention.  Applicant argues that the invention requires the enzyme to be added prior to drying such that the pulp is enzyme free after drying.
	TAUCHE teaches that the enzyme can be added prior to drying in the wet end.  The Examiner does not invoke MPEP 2144.04 (IV)(C) for changing the location of the addition of enzyme.  BAN teaches that starch can be added anywhere it the wet end.  This could be before or after the enzyme of TAUCHE.  BAN therefore teaches both locations.  In the alternative adding the starch before or after the enzyme is a simple change in order of addition. The applicant provides no evidence of unexpected results for the differing order of starch/enzyme.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0146239 , hereinafter TAUSCHE in view of  U.S. 2013/0139980 BAN et al., hereinafter BAN, or in the alternative BAN in view of TAUSCHE.
As for claim 1-4, 7-9, and 16, TAUSCHE teaches virgin kraft pulped eucalyptus (short fiber) bleached pulp [0003, 0082, and 0086].  
TAUSCHE discloses an enzyme treatment temperature of 10 to 90 degrees C which overlaps with the instant claimed range [0059] and a preferred temperature of 15 to 60 degrees C [0059] which also overlaps the claimed range.  TAUSCHE discloses a pH of 4.5 to 8 which falls 
TAUSCHE also states that enzyme applied on pulp is a result effective variable which effects the amount of fiber drainage and paper sheet strength [0065].  Therefore at the time of the invention it would be obvious to optimize the amount of enzyme applied through routine optimization to obtain the desired strength/fiber drainage properties of the pulp treated.
TAUSCHE discloses that the enzyme treatment can be fed to multiple places including towers and white water [0056].
TAUSCHE discloses the pulp is dried [Figure 1, 0077]. The act of drying causing the denaturing of the enzymes [drying heats the pulp; the high temperature denatures enzymes see e.g. instant spec 0048].  TAUSCHE need not recognize that denaturing occurs only that it does occur.  TAUSCHE discloses that lab scale drying occurs at 90-95 degrees C [0084] this is over 30 degrees C over the preferred enzyme operating temperatures.  BAN cited below discloses that industrial pulp dryers run at up to 127 degrees C [0054] (127 degrees C is a temperature at which no known organism reproduces)

BAN discloses that cationic polymers and anionic compounds can be added prior to drying when making market pulp [0022].   BAN discloses the use of cationic starch [0072] as a cationic polymer.  BAN discloses adding between 0.2 - 10 lbs. cationic polymer per {short} ton on pulp [0088].  This is equivalent to 0.1 – 5 kgs cationic polymer/ metric ton of pulp which overlaps with the instant claimed range.  At the time of the invention it would be obvious to the person of ordinary skill in the art to add the cationic starch of BAN to the pulp of TAUSCHE to further increase pulp drainage [0023-0025] as suggested by BAN.  Increasing pulp drainage is a goal of TAUSCHE.  The person of ordinary skill in the art would expect success as both BAN and TAUCHE are treating pulps before making market pulp, both treat eucalyptus pulps [BAN 0089], both treat kraft pulps [BAN 0029], both treat bleached pulps [BAN 0021], and finally BAN states that the pulp can be treated with enzymes [0090].  BAN specifically discloses that the enzyme can be cellulase [0090].
BAN discloses that the cationic starch can be placed anywhere from the bleaching to dewatering [0021].  Therefore the cationic starch can be added before or after the enzymes of TAUCHE.  Furthermore, change in order of addition is typically prima facie obvious [see e.g. MPEP 2144.04 (IV) (C)].
In the alternative, BAN discloses treating market pulp with cationic and anionic compounds including cationic starch as per above.  BAN also discloses the use of enzymes [0090].  BAN specifically discloses that the enzyme can be cellulase [0090].  However, BAN does not disclose the treatment conditions of the enzymes/cellulase.  TAUCHE discloses the treatment conditions for enzymes as per above for the use of treating pulp prior to making market 
As for claim 5, BAN discloses treating with chlorine dioxide and alkali for extraction which is elemental chlorine free (ECF).  BAN also discloses ozone and peroxide which are TCF bleaching [0044].
As for claims 6 and 10, TAUSCHE discloses an enzyme treatment temperature of 10 to 90 degrees C which encompasses the instant claimed range [0059].  TAUSCHE also discloses an enzyme treatment temperature of 15 to 60 degrees C which overlaps the instant claimed range [0059].  TAUSCHE also discloses TAUSCHE discloses a pH of 4.5 to 8 which falls within the claimed range [0062].  TAUSCHE discloses a reaction time of 10 minutes to 2 hrs. (120 minutes) encompasses the claimed range [0057].
TAUSCHE discloses that the enzyme/enzyme mixture is added in an amount of 0.001 to 0.4% on fiber [0043].  This is equivalent to an enzyme dosage of 10 grams enzyme per ton fiber to 4000 grams per ton fiber which encompasses the instant claimed range.  The Examiner notes that this is for application of REFINASE.  It is not clear is the enzyme formulation is 100% enzyme or could be composed of other non-enzyme components.  In the case of non-enzyme components the range would be smaller (for instance 50% enzyme would be 5 grams enzyme to 2000 grams enzyme per ton fiber).
TAUSCHE also states that enzyme applied on pulp is a result effective variable which effects the amount of fiber drainage and paper sheet strength [0065].  Therefore at the time of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748